Citation Nr: 1541651	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with alcohol and cannabis dependence in sustained full remission.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to the service-connected disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, denying the Veteran's claim for an evaluation in excess of 50 percent for her service-connected PTSD.  The issues on appeal were previously remanded by the Board in May 2015 for further evidentiary development.  

In a November 2012 rating decision, the Veteran's disability evaluation was increased to 70 percent, effective as of December 14, 2009.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an August 2014 rating decision, the issue of entitlement to TDIU benefits was also denied by the RO.  While this issue was not addressed until several years after the date of the Veteran's initial claim, this issue is to be treated as though it was received in conjunction with the Veteran's original claim for an increased evaluation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been prepared and associated with the Veteran's electronic paperless file - the Veterans Benefits Management System (VBMS).  In addition to VBMS, records, such as recent VA treatment records, have been associated with Virtual VA.  These records have also been reviewed in conjunction with the current remand.  

In December 2009, VA received a Form 21-22 appointing AMVETS as the Veteran's accredited representative.  However, in September 2014, AMVETS withdrew representation and notified VA and the Veteran of this fact.  The Veteran chose to proceed without representation as of this time.  The Board notes that VA was also notified in March 2013 that Alpha Veterans Disability Advocates were requesting that their power of attorney (VA Form 21-22a) be revoked.  The record does not contain a VA Form 21-22a for this organization, however.  


FINDINGS OF FACT

1.  Throughout the pendency of the claim, the Veteran's PTSD, with alcohol and cannabis dependence in sustained full remission, has been manifested by symptomatology resulting in total occupational and social impairment.

2.  The Veteran's service-connected PTSD does not render him unable to obtain or maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation in excess of 70 percent for service-connected PTSD, with alcohol and cannabis dependence in sustained full remission, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a total disability evaluation based on individual unemployability due to the service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, the Veteran was provided with this information in a letter dated February 2010.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  In addition, the Veteran was provided a letter in July 2010 that explained to him how to establish a claim of entitlement to TDIU benefits.  This letter was also sent prior to the initial adjudication of this claim.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2010, October 2012 and June 2015, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Evaluation for PTSD

The Veteran contends that he is entitled to an evaluation in excess of 70 percent for his service-connected PTSD.  For historical purposes, the Veteran was originally granted service connection for PTSD in a July 2006 rating decision.  A 50 percent evaluation was assigned under Diagnostic Code 9411, effective as of January 24, 2006.  In May 2010, VA received a claim from the Veteran seeking a higher evaluation.  This claim was denied in an August 2010 rating decision.  A timely notice of disagreement was received from the Veteran in June 2011.  His disability evaluation was subsequently increased to 70 percent in a November 2012 statement of the case (effectuated in a November 2012 rating decision), effective as of December 14, 2009.  The Veteran appealed this decision to the Board in December 2012.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

According to a July 2008 VA treatment note, the Veteran was experiencing symptoms such as irritability, isolation, nightmares and intrusive memories.  A Global Assessment of Functioning (GAF) score of 48 was assigned.  A GAF score of 45 was assigned upon treatment in December 2009.  It was noted that the Veteran did not have suicidal ideation.  

The Veteran was also afforded a VA examination in May 2010 following the receipt of his most recent claim.  The examiner confirmed that a diagnosis of PTSD was appropriate.  There was also a history of alcohol abuse, which was in remission, and marijuana abuse, which was in early remission.  The Veteran reported that his symptoms had worsened.  These included recurrent recollections of his trauma, frequent nightmares at least three times per week and flashbacks.  The Veteran denied any hobbies and reported that he was a loner, feeling like he did not fit in with other people.  The Veteran indicated that he had one friend, was presently divorced of his wife of 11 years and did not have close relationships with his 2 children that lived out of state.  He complained of irritability and anger, and had been known to be violent, especially when he used to use drugs.  He reported that the violence was still present but it had decreased in frequency and intensity when he is not using drugs.  He reported that he had hypervigilance.  The Veteran reported that he last worked in 2003 as a security guard.  He was currently unemployed and homeless, living between friends, shelters and motels.  He was able to take care of his basic activities of daily living, including cooking, cleaning and shopping.  

Examination revealed the Veteran to speak with a regular rate and rhythm.  His mood was described as "not happy" and his affect was restricted.  Thought processes were linear, logical and goal-directed.  There was no evidence of loosening of associations, paranoia or delusions.  Insight and judgment were deemed to be reasonable.  The Veteran was alert and oriented in all spheres and his memory was intact.  The examiner diagnosed the Veteran with PTSD, chronic, and polysubstance dependence in full remission.  A GAF score of 50 to 55 was assigned for the Veteran's PTSD.  The examiner concluded that the Veteran's psychiatric symptoms were mild or transient, but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  

The Veteran was afforded an additional VA examination for his PTSD in October 2012.  The examiner noted prior diagnoses of PTSD, alcohol dependence (now in sustained full remission) and cannabis dependence (now in sustained full remission).  His current GAF score was deemed to be 50.  The examiner noted that the symptoms of re-experiencing combat events through nightmares and recurrent thoughts, avoidance of thoughts and activities related to war, diminished interest in activities and some estrangement from others were due to his PTSD.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  It was noted that this impairment was solely due to PTSD, as his substance dependencies were in full remission.  

Upon interview, the Veteran reported that he had been married 2 times, with the first marriage lasting less than 2 years and the second lasting for 11 years.  He had a child within each of these marriages.  He reported no intimate relationships since 1992.  He maintained some contact with his family, but reported that for many years he had not been social and tended to avoid social activities.  He currently lived alone.  The Veteran was still unemployed with no additional employment since his last VA examination.  He reported that he experienced suicidal ideation during the period of time that he was using alcohol, but these thoughts had not been present since he stopped drinking.  He reported being irritable daily, losing his temper sometimes daily, having motivational difficulties and being forgetful.  

Upon examination, the examiner concluded that the Veteran exhibited symptoms of depressed mood, anxiety and panic attacks that occurred weekly or less often.  He also endorsed chronic sleep impairment.  There were also disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstance, including work or a work like setting.  He also had problems with mood regulation and difficulty managing his anger and irritability.  

The examiner concluded that the Veteran's psychiatric symptoms continued to meet the criteria for PTSD.  The severity of his symptoms were moderate to serious, primarily as a result of his chronic underlying anxiety and irritability, which manifest in situational angry outbursts that the Veteran has had difficulty managing.  Due to the moderate to serious level of symptom severity, the Veteran would be expected to have difficulty with occupational functioning due to motivational deficits and conflicts with peers.  However, this level of severity does not indicate that the Veteran is unable to function at a place of employment.  Rather, his employment setting would need to be realistically planned and determined (for example, with help from the Department of Rehabilitation) in order to provide him with an environment suitable for his current needs.  In an appropriate work environment, the Veteran would be able to function more effectively, which more likely than not would improve his overall quality of life.  Additionally, his work functioning may further improve with continued treatment.  

The Veteran was most recently afforded a VA examination to determine the current level of severity of his service-connected PTSD in June 2015.  The examiner concluded that the Veteran met the criteria for a diagnosis of PTSD under both the DSM-IV and the DSM-5.  He was also noted to have a mild cannabis use disorder.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner determined that 85 percent of the Veteran's occupational and social impairment was due to PTSD, while 15 percent of his impairment was due to cannabis.  

Upon interview, the Veteran reported that he had a difficult time getting along with some family members and had been involved in physical altercations in public due to others making derogatory statements to him which resulted in anger outburst and "pulling a gun out on someone about 4 to 5 years earlier."  The Veteran reported that his last employment was a security job, but he stopped "working because he couldn't handle what he was going through."  The Veteran was still unemployed.  Examination revealed depressed mood, anxiety and suspiciousness.  There was also chronic sleep impairment.  He had a flattened affect and disturbances of motivation and mood.  There was a difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  The Veteran was oriented in all spheres.  He was neatly groomed and dressed at the time of examination, was able to maintain eye contact and his thought process/content were within normal limits.  He denied suicidal or homicidal ideation, visual or auditory hallucinations and self-injurious behaviors.  A GAF score of 59 was assigned, although the DSM-5 does not consider GAF scores.  

In conclusion, the examiner noted that the Veteran reported after his release from the Army that he began to experience extreme sadness, anger problems, anxiety, insomnia (intermittent sleep hours), dreams/flashbacks and nightmares related to his Vietnam experience.  He had physiological reactions when stimuli reminded him of traumatic experiences.  He avoided memories, thoughts, people and places that reminded him of the past.  He also reported hypervigilance and startle responses.  He felt that these symptoms impacted his marriage of 11 years.  He reported that he had a difficult time getting along with some family members and had been involved in public physical altercations.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 70 percent for his PTSD at any time during the pendency of his claim.  The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In the present case, the Veteran has exhibited a number of symptoms, including irritability, sleep impairment with nightmares, episodes of violence, depressed mood, diminished interest in activities and an inability to establish and maintain effective relationships.  He did not exhibit symptoms such as disorientation or persistent delusions/hallucinations.  The Board recognizes that the Veteran's symptoms have resulted in occupational and social impairment.  However, according to the May 2010 VA examiner, the Veteran's symptoms only resulted in occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, this would only warrant a 10 percent disability evaluation.  

The October 2012 VA examiner concluded that the Veteran's symptoms were of such severity as to result in occupational and social impairment with reduced reliability and productivity.  This level of impairment warrants a 50 percent evaluation under the applicable rating criteria.  See id.  Finally, according to the June 2015 VA examiner, the Veteran's symptoms were of such severity as to result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This would only warrant a 10 percent evaluation.  See id.  At no time during the pendency of this claim has the Veteran's symptoms been found to be of such severity as to result in total occupational and social impairment.  In fact, the October 2012 VA examiner specifically noted that the Veteran's symptoms did not indicate that he was unable to function at a place of employment given a suitable environment.  As such, the preponderance of the evidence of record demonstrates that a 100 percent evaluation is not warranted at any time during the pendency of this claim.   

In reaching the above decision, the Board has taken into consideration the GAF score assigned during the May 2004 VA examination.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  The Veteran was assigned a GAF score between 50 and 55 upon examination in May 2010.  The October 2012 VA examiner also concluded that the Veteran's GAF score was 50.  Finally, a GAF score of 59 was assigned under the DSM-IV upon examination in June 2015.  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  These scores reflect moderate to serious symptomatology at times during the pendency of this claim.  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, 8 Vet. App. at 240.  The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In the present case, despite the Veteran's symptoms, the preponderance of the evidence of record reflects that the Veteran does not suffer from total occupational and social impairment.  As such, an evaluation of 100 percent is not warranted.  

The Board recognizes that the Veteran believes he is entitled to the highest available rating of 100 percent.  However, at no time during the pendency of this claim has the Veteran provided VA with any evidence to demonstrate that he meets the diagnostic criteria for the highest evaluation of 100 percent.  In his June 2010 notice of disagreement, he noted nightmares, isolation, a lack of intimacy and sleeping problems.  The Veteran also stated that he had not worked in many years in his December 2012 appeal to the Board (VA Form 9).  While the Board is sympathetic, the Veteran has not provided any evidence to demonstrate that he in fact suffers from total occupational and social impairment.  The mere fact that the Veteran has not worked in years does not demonstrate that he actually has total occupational impairment.  According to the October 2012 VA examiner, the Veteran could work if placed in a suitable environment.  As such, the Veteran's assertions fail to reflect that he meets the criteria for the highest available rating of 100 percent.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 70 percent for PTSD must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained about symptoms such as sleep impairment, irritability and social isolation, all resulting in occupational and social impairment.  The assigned rating contemplates this impairment of function, as a 70 percent evaluation is meant to compensate a Veteran with similar symptomatology, including an inability to establish and maintain effective relationships, resulting in occupational and social impairment with deficiencies in most areas, including work and family relations.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

TDIU Benefits

The Veteran also contends that he is entitled to TDIU benefits.  However, as outlined below, the Veteran's service-connected PTSD does not render him unable to obtain or maintain a substantially gainful occupation.  As such, TDIU benefits are not warranted.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the present case, the Veteran is service-connected for PTSD, rated as 70 percent disabling.  The Veteran is not service-connected for any other disability.  As such, the Veteran does meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16.  

In addition to meeting the schedular criteria, the evidence must also demonstrate that the Veteran's service-connected disability has rendered him unable to obtain or maintain a substantially gainful occupation.  In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

In the present case, the preponderance of the evidence of record demonstrates that the Veteran is capable of employment.  The May 2010 VA examiner concluded that the Veteran's symptoms were only mild or transient and resulted in occupational impairment with decrease in work efficiency during periods of significant stress.  It was not determined that the Veteran was unable to obtain or maintain substantially gainful employment.  The October 2012 VA examiner, while noting that the Veteran was still unemployed, explained that despite his moderate to serious symptoms resulting in occupational impairment, the evidence did not indicate that he was unable to function at a place of employment.  Rather, he would need a setting that was realistically planned and determined in order to provide him with an environment suitable for his current needs.  In an appropriate work environment, the Veteran would be able to function more effectively.  Finally, the June 2015 VA examiner determined that the Veteran's PTSD symptoms resulted in occupational impairment during periods of significant stress.  The examiner did not conclude that the Veteran was unable to obtain or maintain substantially gainful employment.  

Having considered the above evidence, the Board finds that the preponderance of the evidence of record demonstrates that TDIU benefits are not warranted.  While there is certainly evidence of occupational impairment, at no time during the pendency of this claim has the Veteran provided evidence to suggest that he is unable to obtain or maintain substantially gainful employment.  The mere fact that the Veteran has not worked does not in and of itself demonstrate that he is incapable of working.  The Veteran's symptoms have been described as mild and transient, as well as moderate to severe.  However, the examiner that concluded that the Veteran's symptoms were moderate to severe specifically stated that given the proper environment, the Veteran could work.  In light of this evidence, and the lack of any evidence suggesting that the Veteran is unable to obtain or maintain substantially gainful employment, the claim of entitlement to TDIU benefits must be denied.  The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of a disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Board recognizes that in his December 2012 appeal to the Board, the Veteran argued that he felt he should be rated as unemployable.  He stated that he had not worked or had gainful employment in many years.  He felt that due to his age, his medical problems and his mental problems, he was precluded from employment.  However, the Veteran's age and nonservice-connected medical problems cannot be considered when determining whether a veteran is entitled to TDIU benefits.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to TDIU benefits must be denied.







ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD, with alcohol and cannabis dependence in sustained remission, is denied.  

Entitlement to TDIU due to the service-connected disability is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


